TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00108-CV



   In re Charles Preston; 323 Partners, LP; 323 Partners GP, LLC; 2820 Partners, LP;
          2820 Partners GP, LLC; 220 Enterprises, LP; and 220 Holdings, LLC




                  ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                           MEMORANDUM OPINION


              We deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a). The

temporary stay issued by this Court on March 10, 2022 is no longer in effect.



                                            __________________________________________
                                            Darlene Byrne, Chief Justice



Before Chief Justice Byrne, Justices Kelly and Smith

Filed: July 26, 2022